Citation Nr: 0630683	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  96-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Eugenio Geigel, Attorney


WITNESS AT HEARING ON APPEAL

Dr. Juarbe


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955. 
The appellant is the veteran's court-appointed guardian and 
spouse.

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico (hereinafter RO). 

Hearings were held before a hearing officer at the RO in 
October 1975, September 1980, and February 1997. Transcripts 
of the hearings are of record. Only the last hearing was a 
hearing on appeal concerning this appeal.

This case has a lengthy procedural history which will be 
elucidated in the preliminary matters section below.


FINDING OF FACT

The veteran's current psychiatric disability, variously 
diagnosed, to include schizophrenia, was first diagnosed many 
years after separation from service and a psychosis was not 
present during active military service; complaints of in 
service anxiety reaction were acute and transitory, and 
resolved prior to separation according to the clinical 
evidence on file.


CONCLUSION OF LAW

A psychiatric disability, variously diagnosed, to include 
schizophrenia, was not incurred in or aggravated by active 
service and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Historically, entitlement to service connection for a 
depressive neurosis was granted by the RO in March 1972, and 
a 50 percent rating was assigned. A July 1974 rating decision 
increased the rating from 50 percent to 70 percent. 
Subsequently, an April 1975 rating decision determined that 
the grant of service connection contained clear and 
unmistakable error. A July 1975 rating decision informed the 
veteran of the RO's intent to sever service connection. 

On appeal, the Board denied restoration of service connection 
for a psychiatric condition in a December 1976 decision. The 
Board again denied service connection in August 1982 on the 
reopened claim, holding that no new basis for a grant existed 
since the December 1976 decision.

After repeated unsuccessful attempts to reopen the claim, a 
July 1999 Board decision determined that new and material 
evidence had been submitted, and remanded the claim for 
further development. At that time, the Board noted that the 
record contained several medical statements and opinions of 
various physicians who treated the veteran for his 
psychiatric disorder, but that none of the physicians had 
submitted treatment records, other than photocopies of 1955 
to 1956 records from Dr. Aymat, and some 1977 VA treatment 
records. The Board also noted that there was an independent 
medical opinion (IME) dated in May 1976 requested by VA, from 
psychiatrist who was the Dean of the Chicago School of 
Medicine, indicating that the veteran's psychosis was not 
related to service. However, in a hearing in February 1997 on 
the claim to reopen , a private psychiatrist Dr. Juarbe, 
testified to the effect that he had no doubt that the 
veteran's current condition originated during military 
service. Thus further development was required to obtain all 
records from physicians who had treated the veteran, 
including Dr. Juarbe, and submitted nexus opinions, and for 
an examination with opinion by a board of two VA 
psychiatrists to clarify the varying opinions and diagnoses 
of the veteran's psychiatric disability.

On return to the Board in September 2004, the matter was 
again remanded to the RO for initial AOJ review of additional 
evidence. On return to the Board in May 2005, the Board 
determined that the requested VA opinion was inadequate, and 
remanded for re-evaluation by a Board of two different 
psychiatrists, which was completed in January 2006. The 
matter has now been returned to the Board for further 
appellate review. 

I.  VA's Duties to Notify and Assist

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

In fulfillment of these requirements, the RO issued a VCAA 
development letter in July 2003 specifically addressing the 
veteran's claim of entitlement to service connection. This 
letter appropriately notified the veteran through the 
appellant/spouse, what VA would do and what the veteran must 
do in furtherance of his claim, and together with other 
documents on file informed him of evidence of record 
pertinent to his claim, as well as the need for his 
assistance in obtaining any further evidence in support of 
his claim. The letter requested that the veteran supply 
information on medical providers who examined him, notified 
him of evidence still needed, and what he could do to assist 
with his claims, and what evidence he needed to substantiate 
his claim. The letter also informed the veteran that he 
should submit evidence in his possession that would further 
his claim. VA also informed the veteran that it was 
ultimately his responsibility to see that all evidence that 
was not in possession of a federal department or agency was 
received in support of his claim, and he was notified to 
submit any additional evidence in support of the claim. 

In March 2004, the appellant, through counsel, filed a 
petition for extraordinary relief in the nature of a writ of 
mandamus. The appellant argued that since the July 1999 
Remand, the RO had failed to adequately process the claim. 
The Court denied the relief sought in an ORDER dated in May 
2004, finding that the RO had sent a letter to the veteran in 
November 1999 requesting that he provide dates and places of 
treatment for his disability, and that he complete a medical 
authorization form for any treatment received by any 
provider. On the appellant's response, the RO then sent a 
March 2000 letter advising of the progress of the claim. 
Again in December 2000, the RO requested information on the 
veteran's treatment, and requested that he provide an 
authorization form for each provider who treated him. The 
veteran complied and the RO received treatment records from 
various providers. In April 2001 and April 2002, the RO again 
advised the veteran of the processing of his claim, and again 
requested that he submit any information on treatment 
received for his disability. 

In March 2002, the RO scheduled a VA examination which was 
completed in April 2003. The RO then issued a supplemental 
statement of the case regarding the issue of service 
connection for the psychiatric disability, and later 
requested that the veteran submit authorization forms for his 
treatment from additional physicians. The RO then issued 
another supplemental statement of the case in October 2003 
which notified the veteran of the law and regulations 
governing his claim for service connection, and the reasons 
for the denial of his claim. In denying the extraordinary 
relief, the Court noted the RO's efforts in processing the 
veteran's claim, and that the claim was being adjudicated by 
the Board at that time. The Court found that the delay in 
processing of the claim as alleged by the veteran was not so 
extraordinary as to warrant the relief sought. The Court's 
Order, discussing the RO's efforts in regard to the 
notifications and assistance afforded the veteran in 
processing of his claim reflects the adequacy of VA's efforts 
in that regard, and displays the RO's repeated attempts to 
notify and assist the veteran in obtaining evidence pertinent 
to his claim.

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this instance, although the veteran was not afforded such 
notice prior to the initial July 1999 Board adjudication 
reopening the claim, that error was not prejudicial to the 
veteran's claim in this instance as he was given ample notice 
and opportunity to submit evidence in support of his claim 
and to remedy any deficiencies in his claim. The Court has 
recently held, in that regard, that an error is not 
prejudicial when the error does not affect the essential 
fairness of the adjudication. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
five crucial elements of disability claims. The veteran has 
been adequately informed by the VCAA and other letters of 
record as noted above, of the need for evidence of current 
disability, and a medical nexus between the claimed 
disability and military service. The case was remanded in 
July 1999, September 2004, and May 2005 for further 
development, and the Board discussed, specifically in July 
1999 and May 2005 remands, the bases for further development 
of the claim as related to the prior denial of the claim. 
Further, notification of the degree of disability and 
effective dates for service connection are not relevant 
where, as here, the claim for service connection is denied, 
and any deficiencies in that regard are harmless error. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records and post-service records of VA and 
private treatment are of record. Further to the veteran's 
assertions of treatment in May 3, 1955 and May 17, 1955, the 
RO requested search for records of hospitalization. The 
veteran has been afforded appropriate VA examinations. He was 
afforded hearings before a hearing officer at the RO in 
October 1975, September 1980, and February 1997 pertinent to 
the claim decided herein. The Board remanded the case in July 
1999, September 2004, and May 2005, and the RO sought 
appropriate VA opinions as to the etiology of the disability. 
The veteran, through the appellant, has been provided with 
adequate opportunity to submit evidence and argument in 
support of the claim, and has done so. 

The record in this case currently fills several large volumes 
and includes all conceivably available evidence pertinent to 
the claim. The appellant most recently submitted additional 
evidence, and executed a waiver in August 2006 of initial AOJ 
consideration of such evidence. Neither the appellant nor the 
veteran's attorney has identified any additional existing 
evidence which could be obtained to substantiate the present 
claim, and the Board is also unaware of any such evidence. 
The record in this case appears to be complete. The Board 
further emphasizes that the claims files contain sufficient 
medical evidence, to include multiple opinions relevant to 
the existence and etiology of a psychiatric disability, to 
decide the claim. The Board does not believe that any further 
evidentiary development is warranted in this case. 
Consequently, there is no reasonable possibility that any 
further development would substantiate the veteran's claim.

Additionally, the veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Therefore, to decide the appeal would not be prejudicial 
error to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Facts

The appellant essentially contends that the veteran's 
psychiatric disability, variously diagnosed, began in 
service, and eventually worsened to its present condition 
such that service connection is warranted.

The veteran entered military service in January 1953 and was 
separated from service in May 24, 1955. His VA form DD 214 
reflects National Defense Service Medal, Korean Service 
Medal, and United Nations Service Medal. The veteran was 
attached to the 17th Infantry regiment, Company C. 

Of interest is a VA form VB-3 7216 Notice of Transfer of 
veteran's records, which reflects a March 1957 request for 
transfer of records for reasons "to study in foreign 
country." Another VA Form VB-36548 dated in April 1958 shows 
Requested Transfer of Veterans Records from Washington, DC RO 
to San Juan P.R. for reasons "Veteran to train in Mexico, 
VBO jurisdiction."

The service medical records reflect admission in the 
Dispensary at Camp Tortuguero in Puerto Rico (P.R)for one 
day, from November 3, 1953 to November 4, 1953, during 
training, with a diagnosis of anxiety reaction. Thereafter, 
the veteran proceeded to active duty in Korea for the next 
two years. Records reflect treatment in May 1954 for rash 
over hands and dry skin; in August 1954 for pain in the chest 
but no pathology was found and he was reassured and returned 
to duty; in March 1955 for a genital condition; and 
hospitalization from April 28, 1955 to May 3, 1955, for 
balanitis, non venereal. He was noted as receiving treatment 
en route returning from Korea to Puerto Rico in 1955 for 
abdominal cramps and diarrhea. He was separated from service 
on May 24, 1955. The separation physical examination reveled 
a normal psychiatric clinical evaluation.

Post-service records reveal an October 1955 emergency 
admission at the army hospital with hospitalization for grand 
mal epilepsy. There is a notation that he was 'nervous'.

The veteran filed an initial claim for service connection for 
insomnia and nervousness in July 1971. At that time, he 
reported that he last worked in March 1971. In association 
with his claim, he reported treatment for insomnia and 
nervousness in service in Camp Tortuguero in 1953, while on a 
ship returning from Korea in 1955, and then by Dr. Nayip Fas 
from 1955.

On VA psychiatric examination in October 1971, the examiner 
noted the veteran was married with children, and service 
medical records reflected admission to the Dispensary at Fort 
Tortuguero from November 3, 1953 to November 4, 1953, for 
anxiety reaction, with no further treatment for psychiatric 
abnormality for the remainder of service. The veteran 
reported that after separation in May 1955, he completed high 
school and went to Mexico where he studied for a B.S. degree, 
and in 1963, went to medical school in Spain and completed 
medicine in about 1&1/2 years. He then returned to Puerto 
Rico and completed an internship in Mayaguez, working at a 
Public Health Dispensary for about 10 months. Since then, for 
about five years, he has been unable to work because of a 
nervous condition. He reported never having taken the 
examination to be licensed to practice medicine. After 
examination, the diagnosis was depressive neurosis, severe. 

Further to a December 1971 RO request for treatment records, 
the veteran submitted a letter dated July 15, 1971, from Dr. 
Nayip Fas Fagundo, a general practitioner, which certified 
that he had treated the veteran after separation, from June 
15, 1955 to June 1971 for nervousness and insomnia, and had 
prescribed Luminal and Seconal, without good results. He had 
recommended the veteran see a psychiatrist and neurologist 
for encephalogram and neurological examination. He continued 
seeing the veteran, but the veteran continued with the same 
condition of nervousness and insomnia but more pronounced. 
The veteran was then taking Librium 25mg three times a day 
and Dalmane to sleep.

A Certificate of Attending Physician from Dr. Fagundo, dated 
in February 1972 showed that examination of the veteran 
revealed a katatonic patient, insomnia, and questionable 
nervousness.

In a March 1972 rating action, the RO granted service 
connection for depressive neurosis, and assigned a 50 percent 
rating. The veteran applied for an increased rating in June 
1972 and submitted a note from Dr. Jose Torres Feliciano, a 
general  practitioner, issued on a pharmacy prescription pad 
bearing his letterhead, indicating the veteran's treatment 
for schizophrenia, and treatment from 1955 by Dr. Nayip Fas. 

The veteran underwent VA psychiatric examination in September 
1973. It was noted that he had worked as a physician at a 
local Public Health Unit but had no license and had a legal 
action pending before the Board of Medical Examiners as he 
was forced to quit the job. He had no current income to 
support his family. He reportedly had no active psychotic 
manifestations.  After examination, the diagnosis was 
depressive neurosis of moderate to severe degree, and the 
veteran was noted to be mentally competent. 

A May 21, 1974 statement from a private psychiatrist, Dr. 
Brignoni, certified treatment of the veteran for several 
months in fee basis status with monthly psychiatric sessions. 
Dr. Brignoni noted that the veteran's condition was 
characterized by uneasiness, ill-humored temper, 
irritability, poor frustration tolerance, and sporadic 
hallucination. It was noted that the veteran had a pending 
application for social security benefits. Diagnosis was 
schizophrenia reaction, paranoid type. The veteran was 
prescribed Mellaril 100mg four times a day, Librium 25mg four 
times a day, and Dalmane at bedtime. 

A May 22, 1974 treatment note from another psychiatrist, Dr. 
Manuel Colon Vargas, reported that the veteran had been in 
treatment since 1955 with no progress, and had current 
symptoms of chronic schizophrenia, that he looked nervous and 
anxious, his affect was inappropriate mildly depressed, 
ambivalent, autistic, well oriented, memory mildly confused. 

The veteran underwent VA examination in July 1974. The 
physician reported that the veteran served in the army from 
1953 to 1955, with some time in Korea. Thereafter, he 
completed college and medical school, and worked as a 
physician until about 1971 when he apparently had an acutely 
psychotic phase. He remained under psychiatric treatment, and 
was under the care of Dr. Colon-Vargas, taking tranquilizing 
and antidepressant drugs in unascertained amounts. Diagnosis 
was psychotic depression and severe disability despite 
present psychiatric treatment.

A July 1974 rating action increased the rating to 70 percent, 
effective from May 1974. In a November 1974 letter, Dr. 
Vargas, indicated that the veteran was unable to work at that 
time due to chronic schizophrenia, undifferentiated type. In 
a December 1974 letter, Dr. Vargas indicated that the veteran 
suffered from a nervous condition since he was in the armed 
forces, and opined "[t]his condition has been further 
aggravated to the point where the patient now suffers from 
Chronic Schizophrenia, Undiff. Type." The veteran also 
reportedly suffered frequent nightmares regarding his tour of 
duty in Korea. 

In a March 1975 letter, Dr. Brignoni indicated that the 
veteran had been under his care "since last year for chronic 
paranoid schizophrenia", and that due to his psychopathology 
he was unable to be involved in any industrial or social 
activity. A March 1975 statement from Dr. Arana certified 
that the veteran had to stop working in the hospital due to 
his mental condition for which he was being treated 
continuously.

In an April 1975 rating action, the RO proposed severance of 
service connection on the basis that the evidence showed one 
isolated episode of acute anxiety reaction in service and 
that the veteran was able to continue his studies in Mexico 
and Spain after service, that no chronicity of the disability 
was shown in service, and no continuity of symptomatology 
shown after service until July 1971 when the veteran filed 
his service connection claim. At that time, he attached a 
certificate dated in July 1971, from Dr. Fas Fagundo, showing 
treatment from June 1955 to June 1971 for nervousness and 
insomnia. The RO found there was no connection between one 
episode of anxiety in service in 1953, and the diagnosis of 
depressive neurosis in October 1971, 16 years after 
separation from service, and concluded that the decision 
granting service connection for the disability was clearly 
and unmistakably erroneous. 

In a June 1975 VA Form 9, substantive appeal, the veteran 
asserted that his May 1955 separation from the Army was not 
normal because on June 13, 1955, he began treatment for his 
nervous, mental, and insomnia conditions with Dr. Fagundo. He 
denied that he had ever studied medicine after service as 
previously reported. 

A September 1975 lay statement from the veteran's public and 
grammar school teacher O.L. related her observation that the 
veteran was mentally changed for the worse on return from 
military service in 1955.

In a September 1975 statement, Dr. Feliciano, indicated that 
he had been treating the veteran for several years for a 
mental condition which worsened during military service; that 
the veteran began treatment in June 1955 with Dr. Fagundo for 
several years after military service, and that he had treated 
the veteran along with Drs. Vargas and Brignoni and all can 
certify that the veteran was totally disabled physically and 
mentally.

In an October 1975 hearing at the RO on the proposed 
severance of service connection, the veteran, his wife, and a 
friend, testified to the effect that the veteran was observed 
to be changed and nervous after separation from service. The 
veteran testified to nervous feelings during basic training 
in Tortuguero Camp, once while in Korea, and on his way 
sailing back from Korea due to excitement. He related being 
nervous of being killed in Korea, and that since his return 
he could not sleep without three locks on the door. He 
testified to being taken to see Dr. Fas Fagundo by his 
relatives on his return from military service, where he 
received treatment with tranquilizers and sedatives. Dr. 
Fagundo referred him to psychiatrists and neurologists, such 
as Drs. Brignoni, Feliciano, and Vargas, from whom he had 
also sought treatment.

In another letter dated February 1976, in substantially the 
same language as the letter from Dr. Vargas dated in December 
1974, Dr. Feliciano also certified that the veteran suffered 
from a nervous condition in service which "was further 
aggravated to the point where he suffers from chronic 
schizophrenia undifferentiated type, and that he frequently 
had nightmares about his tour of duty in Korea.

When the claim was first before the Board in 1976, the Board 
sought an independent medical opinion (IME) in April 1976 
from a psychiatrist and the Dean of the Chicago Medical 
School, and fellow of the American Psychiatric Association 
(FAPA). The evaluation was to be performed by a psychiatric 
specialist, with opinion, after review of the veteran's 
claims folder and records, as to when the veteran's diagnosed 
psychotic depression first manifested; and whether it was 
related to the anxiety reaction reported during service in 
November 1953. The veteran's claims folder and records were 
sent to the medical school.

In an opinion dated in May 1976, the doctor responded that he 
had reviewed the veteran's chart and offered the following 
response: 

1.	In reviewing the overall medical record 
the diagnosis of psychotic depression was 
first manifested in 1971 as outlined in a 
VA psychiatric examination, at which time 
a diagnosis of Depressive Neurosis 
(severe) was made. The symptoms described 
at that time showed evidence of 
psychosis.

2.	The veteran's psychosis is not related in 
any way to the episode of acute anxiety 
as described in 1953. As a matter of fact 
there is no adequate description of the 
acute anxiety. Further, in 1955, the 
veteran was hospitalized for a penile 
infection and no evidence of psychosis 
was presented at that time on the record. 
In addition, psychotic depressions do not 
usually persist over a period of years as 
alleged in this case.

In discussing the evidence of record, Dr. Falk indicated that 
the evidence described a full functioning male honor student 
with no history of psychiatric problems who developed acute 
anxiety state in 1953, and a history of depression after 
discharge from service, in spite of no evidence of a 
psychotic depression or schizophrenia at the time of 
discharge from service. He noted that the history after 
separation was unclear until the veteran was seen by VA in 
1971. However, the veteran had been labeled by a private 
physician (non-psychiatrist) as having chronic 
undifferentiated schizophrenia. The specialist concluded: 

I find no evidence of this in the 
chart and I feel this is an 
erroneous diagnosis, particularly 
because of no description of 
symptoms or history as a child of 
emotional problems. Psychotic 
depression is not characteristically 
a long term condition and it lasting 
for a period of 15 years would be 
unusual.

In short, this veteran, by 
description, has an emotional 
illness which is probably unrelated 
and different than was present 
(acute anxiety) while the veteran 
was in the service."

In a June 1976 letter, the appellant/spouse denied that the 
veteran ever studied in Mexico or Spain after military 
service. In a June 1976 statement to the Board, Dr. Feliciano 
reported that he had been treating the veteran since June 13, 
1955, continuously for a nervous condition contracted in 
service. He related that the veteran was also treated post 
service by Drs. Fagundo, Brignoni, Vargas, all of who are 
psychiatrists/neurologists, and by VA physicians also. He 
indicated that - from the service record and the Statement of 
the Case - the veteran was also treated in 1953 for a nervous 
condition while in service, and also several times while 
stationed in Korea. He concluded that the patient was 
disabled mentally and physically.

A September 1976 letter from Dr. Vargas, substantially worded 
in the same way as prior submissions by him in December 1974, 
and Drs. Feliciano and Brignoni, again certified that the 
veteran suffered from a nervous condition in service which 
was further aggravated to the point where he now suffered 
from Chronic Schizophrenia with poor prognosis, and that the 
veteran reported having nightmares of his duty in Korea. Two 
more letters from Dr. Feliciano dated in August and September 
1976 reported that the veteran's schizophrenia disability was 
severe, and he was unable to handle funds. In an October 1976 
Court proceeding, the veteran was adjudicated mentally 
incompetent, and his wife, the appellant, was appointed as 
his Tutor/legal guardian. His wife has since advanced the 
appeal in the veteran's behalf. 

In a December 1976 decision, the Board denied restoration of 
service connection for a psychiatric condition. The Board 
noted that the veteran was treated for one incident of 
anxiety reaction in service in 1953 without any other 
supporting clinical documentation. There was no evidence of a 
recurrence in service in Korea, to justify finding a chronic 
disorder in service, and his psychiatric status was normal on 
separation examination. The Board concluded that there was no 
clinically tenable basis for attributing the veteran's 
current psychiatric condition to a notation of anxiety in the 
service medical records, and that there was clear and 
convincing evidence that an acquired psychiatric condition 
was not present during service, and was initially shown in 
1971, some 16 years after separation, with diagnosis of 
schizophrenia in 1972. The Board found no relationship 
between the in-service anxiety episode, and a psychotic 
depression manifested over 16 years later. 

In attempts to reopen the service connection claim, the 
veteran's wife then submitted statements dated in January 
1977, April 1977, and May 1977 from Dr. Feliciano, indicating 
that the veteran was treated for chronic schizophrenia 
undiff. type since 1955, by him and also by Dr. Nayip 
Fagundo. The veteran also underwent VA compensation and 
pension examination in June 1977 with a diagnosis of severe 
disability, schizophrenia, undiff. type with paranoid 
features, and alcohol dependence by history. 

In December 1978, the veteran advised that he had received 
social security disability benefits for the psychiatric 
disability, and reiterated that he had been continuously 
treated by Dr. Fagundo since 1955 for his disability, which 
began in service. The Social Security Administration (SSA) 
disability records were obtained and associated with the 
claims folder.

Thereafter, the record reflects numerous attempts to reopen 
the claim with submission of voluminous and duplicative 
evidence. In a December 1978 statement, Dr. Feliciano 
asserted that the veteran was suffering from chronic 
schizophrenia since 1955 as from the medical records signed 
by Dr. Fagundo who treated him from 1955, and that the 
veteran was treated for the same condition by other 
physicians. The appellant also submitted statements from a 
family member, the Red Cross, and Dr. Portalatin, another 
psychiatrist who reported treating the veteran since May 
1975, and who had examined the veteran for SSA purposes.

In a December 1978 statement, Dr. Portalatin certified 
monthly treatment of the veteran since May 1975. The 
appellant also submitted a statement dated in June 1980 from 
private psychiatrist, Dr. Enrique Carlo Aymat, of the Mental 
Hygiene Center, Mayaguez, P.R., who reported that the veteran 
was his patient from June 1955 to sometime in 1975, for 
treatment of schizophrenia, schizo-affective type.

At a September 1980 hearing before a hearing officer at the 
RO, Dr. Aymat testified to the effect that he had treated the 
veteran for almost 25 years, beginning on June 15, 1955, when 
he diagnosed paranoid schizophrenia and started the veteran 
on Largatil, a french experimental drug for schizophrenia. He 
described the veteran's disability as schizophrenia-affective 
reaction, and testified that when he first examined the 
veteran in 1955, he concluded the veteran had a psychosis. 
The hearing officer requested that Dr. Aymat furnish the 
veteran's entire record, which he agreed to do in 30 days. 

In October 1980, the RO received copies of excerpted 
psychiatric records from Dr. Aymat representing his treatment 
of the veteran dated from July 1955 to 1958. There is a 
diagnosis of schizophrenia, paranoid type in the notes dated 
September 7, 1955, some of which are illegible.

On return to the Board in August 1982, the Board reviewed the 
new evidence consisting of copies of Dr. Aymat's records 
showing diagnosis of schizophrenia in September 1955, and 
denied the claim. The Board discounted the evidence, noting 
that portions of these records were illegible. The Board 
indicated that the record included an original copy of the 
veteran's 1971 claim for service connection for a disorder 
described as insomnia and nervousness, and at that time, 
reported civilian treatment of the disorder was negative for 
any mention of any 1955 treatment of schizophrenia by Dr. 
Aymat. The Board also noted that the only documentation 
offered in support of the alleged treatment by Dr. Aymat 
consisted of copies of handwritten documents, and in the 
absence of the originals, it would be impossible to determine 
the exact date that such documents were developed. The Board 
concluded that the entire evidence of record was insufficient 
to demonstrate the manifestation of a chronic psychiatric 
disorder, including schizophrenia, to a compensable extent, 
within the first year after separation from active service.
A September 1982 letter from Dr. Aymat indicated that he 
treated the veteran from 6/28/55 to 1975, and the veteran was 
mentally incompetent since the beginning of treatment in June 
28, 1955. Dr. Aymat opined that the veteran's psychiatric 
condition was precipitated gradually by military service and 
is directly related to the veteran's military service in the 
Korean War.

The appellant again filed to reopen the claim in May 1994. 
Additional evidence submitted included a May 1994 letter from 
Dr. Elias certifying treatment for acquiring of schizophrenia 
in the armed forces since 1984 until the present; a statement 
from Dr. Colon Morales certifying that the veteran's reported 
history of schizophrenia acquired in service, and treatment 
from 1984; and an undated letter from Dr. Pedro Monzon 
certifying treatment for psychosis schizophrenia. Also 
submitted were a September 1994 lay statement from a fellow 
soldier relating that the veteran's conduct changed after 
returning from Korean war service in that he drank daily and 
tried to commit suicide; and two fellow soldiers ([redacted] and 
[redacted]) attested to his hospitalization in service for four 
days in CampTorguguero Hospital for being upset and nervous, 
and that after service, he continued to be suicidal. 

An October 1994 treatment note by Dr. Hernandez, a 
psychologist, indicates treating the veteran since 1993, for 
various diagnoses including paranoid personality disorder, 
undifferentiated schizophrenia, and history of alcoholism. 
The physician opined " we can infer through treatment and 
the different psychotherapy sessions that the problem or 
condition began or has its origin since he began to be 
recruited to serve in the army or armed forces of the USA, 
since evidence exists since his recruitment at the old 
Tortuguero Camp and later it slowly developed and during 
combat he suffered panic attacks and frequent exacerbation of 
psychotic crisis which were controlled by combat medical 
personnel." Diagnosis was panic disorder with agoraphobia, 
adaptive disorder with mixed emotions and behavior 
alterations. The basis of this opinion was not stated.

In 1995 the appellant also submitted a statement from Dr. 
Dixon Ramirez, a general practitioner, dated May 3, 1955, in 
which Dr. Ramirez certified treating the veteran on two days 
in May 1955, for a diagnosis of schizophrenia. Also submitted 
were excerpts of two treatment notes of unknown origin dated 
May 3, 1955, and May 17, 1955, reflecting that the patient 
arrived accompanied by his sisters and it was a schizophrenic 
case, and tranquilizers and sedatives were administered. The 
May 17, 1955 note indicated that the veteran was very 
depressed on arrival from the Korean war, and very nervous 
and schizophrenic and was referred to a psychiatrist for 
treatment. 

In a January 1996 rating decision the RO found the evidence 
insufficient to reopen the claim as the evidence did not show 
that schizophrenia was manifested to a compensable degree 
during the first year following discharge from service, and 
that original records of treatment were not provided nor 
symptomatology documented at that time to support a diagnosis 
of schizophrenia. 

In an April 1996 notice of disagreement, the appellant 
asserted that the veteran was treated by Dr. Ramirez on May 3 
and May 17, 1955, and was referred to psychiatrist Dr. Aymat, 
who treated him from June 28, 1955 to the present. She 
asserted that he has been treated by over 30 psychiatrists 
who have all agreed that he is suffering from schizophrenia 
since he was in the Army, and that such evidence was in his 
VA folders.

At a February 1997 hearing before a hearing officer at the 
RO, another private psychiatrist, Dr. Juarbe, testified to 
the effect that he had interviewed the veteran, and reviewed 
the claims folder prior to the hearing, and also reviewed the 
Board's December 1976 denial of restoration of service 
connection for a psychiatric disability, and an August 1982 
denial of a petition to reopen the claim. Dr. Juarbe 
testified that the veteran was treated in 1953 for a nervous 
condition, and had reported being treated on countless 
occasions in the military for this condition. Dr. Juarbe 
disputed that the veteran was treated at army hospital 
several months after his separation from service for epilepsy 
in October 1955, and asserted that it must have been in 1953 
instead. He confirmed not having seen the veteran's records 
until that day, but that he had interviewed the veteran for 
four to five hours, on two prior occasions on October 1, 1996 
and October 26, 1996, and the veteran had a current diagnosis 
of chronic paranoid schizophrenia severe, which had been 
diagnosed prior to his leaving military service as noted in 
Dr. [Aymat]'s records. He opined that the veteran was 
suffering from anxiety neurosis in service since 1953, that 
the majority of such conditions start that way, and that he 
had no doubt that the veteran's condition originated while he 
was in military service on November 3, 1953. There was 
testimony to the effect that the two doctors who assertedly 
treated the veteran in May 1955, and diagnosed schizophrenia, 
were both dead, and it was therefore impossible to obtain 
actual treatment records to support their statements of 
record. The veteran was granted sixty days in order that 
additional evidence could be obtained. 

In a February 1998 medical certificate, Dr. Ramirez corrected 
the date of his prior certificate dated May 3, 1955, and 
clarified that the date of issue should be June 7, 1956. He 
indicated that May 3, 1955 was the date on which the veteran 
first visited his office for treatment of a mental condition 
diagnosed as schizophrenia paranoid type, and that he had 
treated the veteran on 5/3/55 and 5/17/55 for paranoid 
schizophrenia and had referred him to Dr. Aymat for a more 
exhaustive evaluation of his condition.

In a July 1998 supplemental statement of the case, the RO 
concluded that the evidence of history of a psychosis in 
service was of no probative value without the original 
documents of the alleged treatment for such psychosis in 
service. 

In a July 1999 decision, the Board found new and material 
evidence had been submitted sufficient to reopen the claim in 
the form of testimony by Dr. Juarbe presumed to be credible 
for purposes of reopening the claim. The Board remanded the 
case for further development, noting that although the record 
contained statements by several physicians who treated the 
veteran, none of the physicians had submitted actual 
treatment records, other than a purported 1955 to 1956 record 
of Dr. Aymat, and some 1977 VA records. The Board 
specifically noted that Dr. Juarbe had not submitted 
treatment records on which his opinion was based, and that he 
should submit such records, or explain how he was able to 
deduce that the veteran's schizophrenia started in service in 
1953, and on what records he based this opinion. The Board 
also requested re-evaluation of the veteran's claims file by 
a second Board of two VA psychiatrists to resolve the 
conflicts in the record as to the etiology of the veteran's 
disability.

VA outpatient treatment notes from 1986 to 199, as well as 
other private records, including numerous duplicates of 
previously submitted records showing treatment for 
psychiatric condition by various other psychiatrists and 
physicians from about 1984 onwards were received.

A letter dated in March 23, 2000, from Drs Noel Portela 
Garces, medical administrator and Humberto Hernandez, a 
psychologist, indicated that the veteran presented with a 
condition of schizophrenia which began or had its etiology 
with evidence in his medical history of his stay in the 
United States Armed Forces; there he had treatment and 
hospitalization prior to his discharge in 1955. Also, a July 
2001 letter from Dr. Federico Elias, Acupuncturist, certified 
treating the veteran since 1993 for PTSD condition and 
chronic schizophrenia that are direct consequences of his 
military service. Dr. Elias indicated that the veteran's 
treatment history dated from 1984 in the VA hospital and from 
many other doctors including Dr. Juarbe and Dr. Aymat, both 
psychiatrists, who diagnosed the veteran, as well as Dr. 
Nilda Burgos Declete and Dr. Perez who treated the veteran at 
VA clinic in Mayaguez. Diagnosis was chronic schizophrenia.

The veteran underwent VA examination in April 2003. The 
examiners noted review of the claims file, records, history, 
documents and evaluations of record. The veteran denied ever 
having studied medicine after separation from service, and 
indicated that he bought his diplomas. Diagnoses included 
alcohol dependence, alcohol induced amnestic and mood 
disorder; depressed. The examiner noted that Dr. Ramirez 
reported treatment for chronic schizophrenia since May 3 
1955, and Dr. Aymat since June 28, 1955; and the veteran 
claimed treatment for psychiatric disability in basic 
training and in Korea, and had been evaluated by 
psychiatrists, internists, psychologists, and family 
physicians. The examiner concluded that there was no current 
psychosis, no probability of a chronic psychiatric disorder 
(psychoneurosis or psychosis) during military service or 
proximately thereto, and no relationship between the current 
neuropsychiatric diagnosis and the anxiety reaction diagnosed 
in 1953. 

On return to the Board in September 2004, the case was 
remanded for issuance of a SSOC, and on return, was remanded 
for a third time in May 2005, for the RO to obtain the 
veteran's social security administration (SSA) disability 
records, and for review and opinion by a second Board of two 
psychiatrists, and for comment on the veracity of the 
purported 1955 records of Dr. Aymat certifying a diagnosis of 
schizophrenia from that time.

SSA records received in December 2005, reflect a May 1974 SSA 
disability determination of disability effective from May 
1973, for schizophrenia with paranoid reaction, and reflect 
treatment for schizophrenia by several psychiatrists 
beginning in the 1970's. Of note is a December 1990 
psychiatric report by private psychiatrist Dr. Portalatin, 
who reported a history provided by the veteran and his wife, 
that the veteran suffered a low back injury in March 1971 
while at work resulting in herniated disk requiring 
laminectomy in 1975. A few months after the accident, the 
veteran reportedly developed a psychiatric disorder. He was 
treated by Dr. Feliciano at first, and later was irregularly 
treated by a psychiatrist Dr. Colon Vargas from May 1973 to 
1990. Dr. Portalatin noted that when he examined the veteran 
for the first time, complaints were consistent with a 
diagnosis of schizophrenia, paranoid type, and he was found 
to be mentally incompetent. It was also noted that the 
veteran had been functioning well socially and professionally 
before the accident, and the evidence of severe psychiatric 
disorder was obtained from history and from statements by Dr. 
Torres Feliciano and Dr. Manuel Colon Vargas, who treated him 
prior to May 1973. Dr. Portalatin stated that in the absence 
of evidence of a previous psychiatric disorder, it is 
concluded that the veteran's low back injury precipitated 
(gradually) his schizophrenic condition a few months after 
injury. Final diagnosis was schizophrenia, paranoid type, 
severe, and incompetent.

A VA psychiatric evaluation report dated in May 2006, was 
conducted by the Chairman of the department and a C&P 
examiner, two different examiners than those conducting the 
prior April 2003 VA examination. It was noted that the 
voluminous claims folders and the veteran's medical records 
were reviewed. The evaluation report referenced various 
schizophrenia diagnoses in the record, as well of alcohol 
dependence, alcohol induced amnestic disorder, and alcohol 
induced mood disorder, depressed, as in the most recent April 
2003 VA examination. The reviewers specifically noted that 
Dr. Bernal Vargas who performed psychiatric examination for 
SSA disability purposes reported that the veteran fell with 
trauma to the head and lumbar spine in 1971, and was 
subsequently given a diagnosis of schizophrenia, paranoid 
type; and that some physicians related his condition to 
military service, and others to the 1971 fall. The examiners 
opined that the veteran's service medical records lacked any 
evidence of psychiatric diagnosis, other than mention of 
anxiety in service, and the diagnosis of schizophrenia in May 
1955 by Dr. Ramirez could not be considered valid since Dr. 
Ramirez was not a psychiatrist, and the diagnosis was not 
based on a formal evaluation as it was apparently rendered on 
a certificate written on a prescription blank. The reviewers 
concluded that the May 1955 diagnosis of schizophrenia 
paranoid type could not be considered valid due to the lack 
of proper documentation and validation, and the opinions 
relating this diagnosis to military service were purely 
speculative. The examiners also indicated that most of the 
psychiatric examinations do not consider, describe, or 
explore the veteran's ethanolism.

Evidence most recently submitted directly to the Board 
included a May 2006 statement on a prescription pad form from 
Dr. Portalatin, indicating that after reviewing all medical 
evidence from private providers and VA, it was his medical 
opinion that the schizophrenia condition is the result of the 
veteran's military service. Dr. Portalatin certified treating 
the veteran from 1972 to the present and stated that his 
schizophrenia began well in service. Similar duplicative 
statements were again submitted from Drs. Colon Vargas, and 
Torres Feliciano, relating the veteran's psychiatric 
condition to his military service.

The Board sent a letter in July 2006, to the appellant and 
his attorney, Mr. Geigel, informing of the Board's receipt of 
additional evidence without a waiver of initial AOJ 
consideration. The Board included a form advising of the 
appellant's right to such a waiver by signing and returning 
the enclosed form. The appellant executed the waiver in 
August 3, 2006. There has been no response from appellant's 
attorney. Under the circumstances, the Board finds 
adjudication of the case may proceed without further delay, 
or prejudice to the veteran, especially since this case ha 
been pending on appeal for over a decade.

II. Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Personality disorders are not diseases or injuries for 
compensation purposes. 38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present case, the veteran has a current diagnosis of 
alcohol related illness. He also has a well-documented 
history of multiple diagnoses, including schizophrenia. He 
essentially contends that his severe psychiatric disability 
originated and was aggravated in service. 

As set out above, the appellant served from June 1953 to May 
1955, with service in Korea. The service medical records 
reflect admission in the Dispensary at Camp Tortuguero in 
Puerto Rico (P.R) for one day, from November 3, 1953 to 
November 4, 1943, during training, with a diagnosis of 
anxiety reaction. The condition appears to have been acute 
and brief, resolving without further incident. The veteran 
subsequently proceeded to Korea for two years. Records 
reflect that he was treated for other issues in service, but 
not for a psychiatric condition.  He was clinically evaluated 
as normal at the time of service separation. He has reported, 
and a psychiatrist, Dr. Juarbe, testified at a February 1997 
RO hearing that the veteran received psychiatric care in 
Korea countless times, but the record is completely absent of 
evidence of such treatment. Although he alleged psychiatric 
treatment en route from Korea to Puerto Rico in 1955, the 
record reveals treatment for abdominal cramps and diarrhea, 
but no psychiatric diagnosis or abnormalities were noted 
then, at the separation examination, or within the first 
post-service year. The appellant and a psychiatrist, Dr. 
Juarbe, made much of a notation that he was 'nervous' when 
treated for epilepsy post-service in October 1955 at the army 
hospital. However, the record reflects no diagnosis of a 
chronic psychiatric disability at that time either.

SSA records reflect that on psychiatric examination by Dr. 
Portalatin in 1990 for SSA disability purposes, the veteran 
and the appellant/spouse reported a history of a low back 
injury in March 1971, with trauma to the head and lumbar 
spine, and a diagnosis of lumbar herniated disc, and that a 
few months after the accident he developed a psychiatric 
disorder first treated by his physician Dr. Feliciano, then 
by Dr. Vargas, a psychiatrist, in May 1973. Significantly, 
the veteran did not report this accident in his July 1971 
claim, in the October 1971 VA examination, or in any 
subsequent VA psychiatric examinations, although it clearly 
occurred and a subsequent laminectomy is noted in the record.

At the time the veteran filed his original claim for service 
connection in July 1971, he identified treatment by Dr. Nayip 
Fas Fagundo, a general practitioner, for insomnia and 
nervousness, and listed that he last worked in March 1971. A 
July 1971 statement from Dr. Fagundo certified treatment from 
June 13, 1955 to 1971 for nervousness and insomnia, and that 
he had referred the veteran to see a psychiatrist and 
neurologist for workup. 

Specifically, the veteran and the appellant/spouse have 
submitted voluminous evidence including statements from 
various physicians asserting treatment of the veteran for 
schizophrenia in May and June 1955, the same month and year 
of the veteran's discharge from service. In a June 1972 note 
on a prescription pad, a general practitioner, Dr. Feliciano, 
indicated that the veteran had been treated since May 1955 by 
Dr. Fagundo and for schizophrenia. Notably, Dr. Fagundo's 
statement dated in July 1971 did not reference any knowledge 
that the veteran had been diagnosed or treated for 
schizophrenia in 1955, although Dr. Fagundo apparently had 
been seeing the veteran continuously from 1955 to July 1971 
when he issued his statement, and had treated the veteran for 
insomnia and nervousness during this time. The veteran 
himself never asserted a diagnosis or treatment of 
schizophrenia from 1955 when he filed his 1971 claim. 
Significantly, in 1971, and for several years thereafter 
until severance of service connection in 1975, the veteran, 
who was then competent to advance his claim, never asserted 
treatment for schizophrenia by any of the psychiatrists now 
asserting such treatment of the veteran since 1955, although 
he had ample opportunities to do so. See e.g. Dr. Feliciano's 
June 1976 note of 1955 treatment, Dr. Aymat's 1980 note of 
1955 treatment, and Dr. Ramirez's note on a prescription pad, 
dated May 3, 1955 (corrected to June 1956) and received at 
the RO in November 1995, attesting to treatment for 
schizophrenia on May 3, 1955 and May 17, 1955 and referral to 
Dr. Aymat). The Board notes that although Dr. Feliciano (a 
non psychiatrist) certified in a 1972 statement issued on a 
prescription pad that he had been treating the veteran since 
June 1955 for schizophrenia contracted in service, no medical 
records of such treatment have ever been provided by Dr. 
Feliciano to confirm these assertions. 

In sum, the evidence generally consists of various statements 
submitted on prescription pads of various physicians and 
psychiatrists, attesting to treatment for schizophrenia from 
1955 onwards. In addition, there are photocopies of medical 
notes represented as from Dr. Aymat's 1955 treatment; and 
photocopies of medical notes dated May 3 and May 17, 1955, 
represented as from Dr. Ramirez's 1955 treatment. The 
evidence also includes statements of opinion that the 
psychiatric disability had its onset and was aggravated in 
service. See e.g. Dr. Feliciano's statement on prescription 
notepad dated in 1972, 1976, 1977 and thereafter, to the 
effect that anxiety reaction in service was aggravated and 
worsened to current schizophrenia disability, Dr. Brignoni's 
statement with opinion to the same effect dated March 1974, 
Dr. Vargas's statement dated in 1974 and 1976 to same effect, 
as are statements from Dr. Portalatin issued on prescription 
notepads and dated in 1975 and May 2006, Dr. Aymat's 
statement on prescription notepad dated in 1980 and 1990 
asserting treatment since 1955 for schizophrenia, and 
relating the psychiatric condition to service, Dr. Ramirez's 
statements dated in November 1995 confirming 1955 treatments 
for schizophrenia, as well and numerous other statements 
relating the current schizophrenia to military service, 
received from providers who mostly commenced treatment of the 
veteran after 1984, e.g. Drs. Morales, and Hernandez and 
Elias among many others. Also of record are several lay 
statements, and statements from the veteran and the appellant 
spouse in support of the claim.

The Board specifically observes that the first notation of 
schizophrenia in the record was Dr. Feliciano's prescription 
note date in June 1972. At that time, Dr. Feliciano asserted 
the veteran had been treated since 1955 by Dr. Fagundo. 
However, Dr. Fagundo related treatment for nervousness and 
insomnia, not schizophrenia. Subsequently, the appellant 
submitted statements from Dr. Aymat asserting treatment for 
schizophrenia in 1955, and from Dr. Ramirez to the same 
effect that he had treated for schizophrenia on May 3 and May 
17, 1955. Conflictually however, the service medical records 
reflect that the veteran was hospitalized for penile 
infection until May 3, 1955, presumably the same date on 
which he was supposedly seen and evaluated for schizophrenia 
by private physician Dr. Ramirez. Yet there is no reference 
in his service medical records to any psychological 
abnormalities while hospitalized for his penile infections. 
Further, the veteran was separated in May 1955, and his 
separation examination is absent any psychological 
abnormality. 

Further to his testimony in the 1980 RO hearing, Dr. Aymat 
submitted copies of handwritten notes representative of his 
treatment from 1955 to 1957 for schizophrenia. The Board 
questioned the validity of these documents in its August 1982 
decision denying the appeal, noting that the veteran had 
never before, either in his 1971 claim, or thereafter in 
response to the RO's requests for additional evidence, 
asserted any treatment for schizophrenia by any 
psychiatrists, including Dr. Aymat, immediately after 
separation from service. The Board also noted in that 
analysis that Dr. Aymat's copies were illegible in part, and 
that in the absence of the originals, it was impossible to 
determine the source or exact dates that these documents were 
developed. Moreover, there was no clinical evidence showing 
support for the reported findings. Since that decision in 
1982, the RO requested that the veteran provide originals of 
such documents, and the veteran has had numerous 
opportunities to do so, to no avail. Also, photocopies of 
treatment notes submitted as representative of Dr. Ramirez's 
treatment are similarly of unascertainable origin, and 
somewhat illegible, and requests for verifying originals have 
not been forthcoming over the years since their submission in 
the late 1990's. The Board has perused these notes and 
concludes the difficulty of ascertaining the source of such 
documents, especially in light of the fact that the veteran 
never identified treatment for schizophrenia in 1955 by any 
of these providers in his original 1971 claim, when he had 
ample opportunity to do so. Given the discrepancies in the 
record, the presentation of the opinions largely on 
prescription pads without formal evaluation reports or 
verifiable originals of treatment notes, the lack of credible 
supporting evidence confirming purported 1955 treatments, the 
fact that Dr. Feliciano is a non-psychiatrist as is Dr. 
Ramirez who assertedly treated the veteran on two occasions 
without any formal evaluation associated with his diagnosis 
of schizophrenia, the Board finds the assertions of treatment 
for schizophrenia in 1955 from Drs. Feliciano, Aymat, and 
Ramirez are without credible supporting evidence of record, 
and are therefore of little probative value.

Parenthetically, the Board notes that the veteran repeatedly 
admitted to studying medicine after service in his first few 
VA compensation and pension examinations in 1971, September 
1973 and July 1974, but has since denied that he did, and Dr. 
Aymat issued a statement in September 1982 that the veteran 
has been mentally incompetent since a 1955 diagnosis of 
schizophrenia. However, the Board notes court documents 
indicating a legal action for practicing medicine without a 
license. Additionally, the veteran reported both in SSA 
examinations and in VA examinations that he was unemployed 
from about 1967 in one case, and from 1971 in the other. The 
service medical records also reflect two notices of transfer 
of his records for reasons to study in foreign country and to 
train in Mexico, tending to suggest that the veteran engaged 
in some form of training after service. Whether the veteran 
studied medicine post-service is not determinative of the 
issue on appeal, but the inconsistencies in the veteran's 
statements in this regard tend to raise questions of the 
credibility of his statements of record.

Finally, the Board recognizes that the record includes 
conflicting opinions as to the etiology of the disability. 
Opinions from general practitioners Drs. Feliciano and 
Ramirez who claimed to have diagnosed schizophrenia in 1955, 
psychiatrist Dr. Aymat who claimed to have treated 
schizophrenia since 1955, and Drs. Brignoni, Colon-Vargas, 
Juarbe, Portalatin, Hernandez, Elias, Morales and numerous 
other providers who treated the veteran from 1972 and 
onwards, all relate the current disability to service. The 
Board finds these opinions entitled to little weight as it 
appears that all of these physicians appear to have relied 
upon history reported by the veteran of repeated psychiatric 
treatment in service while in Korea as the basis for their 
opinions relating the disability to service. Additionally, 
none of the private examiners appeared to have reviewed the 
veteran's C-file and medical records, two of the providers 
were general practitioners and not psychiatrists, and the 
majority of the opinions consist of notes on prescription 
notepads without any formal evaluation reports, or in the 
case of Drs. Aymat and Ramirez, any credible associated 
treatment notes. The Board is not required to accept 
examiners' opinions that are based on the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995). In this regard, the Board notes that a medical 
opinion based solely on a veteran's unsubstantiated history 
"can be no better than the facts alleged by the [veteran]." 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). Conversely, the 
record contains several VA opinions included in an IME from a 
board certified psychiatrist and chairman of the department 
at University of Chicago, and in VA examinations by two 
different "boards of 2" psychiatrists, one of which 
included psychiatric examination of the veteran. The VA 
examiners have generally concluded that the veteran's anxiety 
reaction in service was acute and transient without sequelae 
in service or thereafter, and that the current disability 
including schizophrenia is causally unrelated to service. The 
VA examinations were conducted with review of the veteran's 
C-file, service medical records and post service records. The 
conclusions that the veteran does not meet the criteria for 
service connection for the psychiatric disability are 
properly supported by the record evidence, and by pertinent 
citations to the record. Therefore, the Board must conclude 
that the VA opinions are entitled to greater weight, and that 
the preponderance of the evidence supports a finding that the 
veteran's psychiatric disability is etiologically unrelated 
to military service. 

The lay statements of record have been considered. However, 
as a layman, none of the writers has competence to give a 
medical opinion on diagnosis or etiology of a condition. The 
Board recognizes the sincerity of the appellant's belief in 
the merits of the claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations. See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992). The Board is legally obligated to base its 
appellate determinations upon the law as it currently exists. 
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim for service 
connection for a psychiatric disability.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed, to include schizophrenia, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


